Citation Nr: 0614197	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  99-13 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for right wrist 
disability.

2.  Entitlement to service connection for left ankle 
disability.

3.  Entitlement to service connection for low back 
disability.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to a rating in excess of 30 percent for the 
residuals of a tear of the right anterior cruciate ligament 
(ACL) and medial plica with patellofemoral syndrome, post-
operative.

7.  Entitlement to a rating in excess of 10 percent for a 
left infrapatellar contusion with chondromalacia.

8.  Entitlement to a rating in excess of 10 percent for the 
herpes simplex virus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1975 to April 1976 and from December 1979 to October 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in April 1999, August 
2000, and October 2001 by the Roanoke, Virginia, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
February 2004, the veteran testified at a personal hearing 
before a Veterans Law Judge who is no longer available to 
participate in the decision on his appeal.  A copy of the 
transcript of that hearing is of record.  The veteran did not 
respond to VA correspondence dated in March 2006 offering him 
an additional hearing and his request for a personal hearing 
is considered to have been satisfied.

In August 2004 the Board, in pertinent part, remanded the 
issues on appeal for additional development.  The Board also 
referred for appropriate adjudication the issues of 
entitlement to service connection for gastrointestinal 
disability due to chemical exposure and for disabilities of 
the thoracic and cervical spines.  There is no evidence of 
any subsequent action as to these matters and they are again 
referred for appropriate adjudication.

In correspondence dated in April 2006 the veteran's service 
representative raised the issue of entitlement to service 
connection for tinnitus.  As this matter has not been 
addressed by a rating determination nor developed for 
appellate review, it is referred for appropriate 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  A review of the 
record shows the veteran was notified, generally, of the 
evidence not of record that was necessary to substantiate his 
claims and of which parties were expected to provide such 
evidence including by correspondence dated in September 2001, 
November 2004, January 2005, and November 2005.

During the pendency of this appeal, the Court also issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006), finding that the VCAA notice requirements 
applied to all elements of a claim.  As the case is being 
remanded for additional development, appropriate action 
should be taken to ensure adequate VCAA notice as to all 
elements of these claims is provided.

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159 
(2005).  For records in the custody of a Federal department 
or agency, VA must make as many requests as are necessary to 
obtain any relevant records, unless further efforts would be 
futile; however, the claimant must cooperate fully and, if 
requested, must provide enough information to identify and 
locate any existing records.  38 C.F.R. § 3.159(c).

A medical examination or medical opinion is deemed to be 
necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

In this case, in the August 2004 Board remand, the Board 
remanded the issues on appeal for additional development 
including etiology opinions as to the service connection 
issues on appeal and evaluation of the increased rating 
issues.  It is significant to note that the decision 
addressed the need for an examination as to the sinusitis 
claim, but that no specific examination was requested nor was 
any specific medical opinion as to this matter obtained.  
Although VA examinations as to the other issues on appeal 
were obtained, no etiology or secondary service-connection 
disability related opinions were provided, the opinions as to 
the wrist and knee disability claims are inconsistent with 
other medical evidence and were apparently provided without 
review of the claims files, and the herpes simplex virus 
examination was not provided during an active phase nor was 
an estimate of such symptoms based upon past medical findings 
included.  As the August 2005 audiology examiner noted 
records earlier than 1982 would be helpful and failed to 
discuss the October 1979 service department examination 
findings of record, an additional audiological examination 
with a thorough review of the evidence of record as to this 
matter is advisable.

The August 2004 remand also identified treatment records 
pertinent to the veteran's service connection claims 
including a May 1983 report showing the veteran sustained a 
soft tissue injury of the right wrist and an October 1998 VA 
orthopedic examination which found tendinitis and 
degenerative joint disease in his right wrist.  X-ray 
findings of the right wrist at that time noted degenerative 
changes.  Service medical records dated in August 1980 show 
he sustained a left ankle sprain when he fell down a ladder 
and that in August 1984 he had chronically unstable ankles by 
history and examination.  A November 1998 VA examination 
included a diagnosis of residuals of bilateral ankle sprains.  
An October 1999 report noted he had a lumbar strain/sprain 
injury, lumbar myalgia, and lumbar segmental dysfunction and 
suggested the disability was due to an altered gait 
associated with a service-connected knee disability. 

Service medical records show he was treated on at least two 
occasions (May 1984 and March 1985) for sinusitis and in June 
1988 he was treated for sinus headaches.  VA treatment 
records show that from February 1997 through January 1999 he 
was treated for sinusitis.  A September 1997 CT scan revealed 
a polyp in the right maxillary sinus and the finding was 
confirmed by MRI in May 2003. 

VA medical records dated in June 1997 show he was treated for 
a flare-up of active genital herpes manifested by multiple 
blisters.  At his February 2004 hearing he testified that he 
had recurrent exacerbations of his herpes simplex virus 
manifested by pain, inflammation, and ulceration of the 
associated lesions.  He stated that such exacerbations often 
lasted for weeks and that during the previous year he had six 
episodes lasting a total of over seven months.  With respect 
to his various service-connected disabilities, he asserted 
they had a significant impact on his ability to work.

The Board also notes a January 2005 response from a request 
for service medical records during the period from October 
1975 to November 1979 indicated such requests should be 
addressed to CODE 11, but that no follow up inquiries to this 
address are of record.  There is also no evidence of any 
specific request for medical records from the Watertown, New 
York, VA medical facility for the period from October 1975 to 
1977.  The Court has held that a remand by the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board 
finds additional development is required prior to appellate 
review.

Accordingly, this case is REMANDED for the following:  

1.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate his claims, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that he is expected to 
provide, and (4) to request or tell him 
to provide any evidence in his possession 
that pertains to the claims.  These 
notice requirements are to be applied to 
all elements of these claims.

2.  Appropriate efforts, to include a 
specific PIES request addressed to CODE 
11, should be taken to obtain the 
veteran's service medical records for his 
period of active duty from October 1975 
to April 1976.

3.  Appropriate efforts should be taken 
to obtain any available VA treatment 
records from the medical facility serving 
the area of Watertown, New York, for any 
treatment for a back injury during the 
period from October 1975 through 1977.  

4.  The veteran should be scheduled for a 
VA orthopedic examination for an opinion 
as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that he has a 
present right wrist, left ankle, or low 
back disability as a result of service.

The examiner should be requested comment 
specifically as to any relationships 
between a current right wrist disability 
and the right wrist injury in May 1983 
and between a current left ankle 
disability and the sprained left ankle in 
service in August 1980 and/or the chronic 
ankle instability noted in August 1984.  
The examiner should also address whether 
the veteran's current left ankle 
disability is proximately due to or 
aggravated by his service-connected 
residuals of a tear of the right ACL and 
medial plica with patellofemoral 
syndrome, post-operative or his service-
connected left infrapatellar contusion 
with chondromalacia.  The examiner should 
comment upon whether there is any 
relationship between a current low back 
disability and a low back injury reported 
in service medical records or is 
proximately due to or aggravated by his 
service-connected right and left knee 
disabilities.  It is noted that temporary 
or intermittent flare-ups of a 
preexisting injury or disease are not 
sufficient to be considered aggravation 
unless the underlying condition, as 
contrasted to symptoms, is worsened.  

The examiner should also determine the 
present nature and extent of the 
veteran's service-connected residuals of 
a tear of the right ACL and medial plica 
with patellofemoral syndrome, post-
operative, and his service-connected left 
infrapatellar contusion with 
chondromalacia.  In evaluating each of 
the  knee disabilities, the examiner must 
do, but is not limited to, the following:

a. Set forth the range of flexion and 
extension of each knee, as measured in 
degrees.

b. Determine the extent of any recurrent 
subluxation or lateral instability, e.g., 
slight, moderate, or severe.

c. Distinguish the manifestations of the 
service-connected left and right knee 
disabilities from any other left and/or 
right knee disabilities.

d. Describe the extent of any 
incoordination, weakened movement, and/or 
excess fatigability in each knee.

e. Identify any objective evidence of 
pain or functional loss due to pain.

f. Identify any evidence of ankylosis in 
each knee, and state whether it is in 
full flexion or slight flexion between 
zero and 10 degrees; in flexion between 
10 and 20 degrees; in flexion between 20 
and 45 degrees; or in flexion at an angle 
of 45 degrees or more.

g. Express an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups (if the veteran 
describes flare- ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
flare-ups.  If this is not feasible, so 
state.

h. Provide an opinion as to the effect, 
if any, of the veteran's service-
connected left and/or right knee 
disability on his ability to 
obtain/retain substantially gainful 
employment.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

5.  The veteran should be scheduled for a 
VA examination by an appropriate 
specialist for an opinion as to whether 
there is at least a 50 percent 
probability or greater (at least as 
likely as not) that the claimed hearing 
loss and sinusitis were incurred as a 
result of service.  The examiner should 
comment specifically upon any 
relationship between a present disability 
and the service department medical 
findings of record, including the 
October 1979 examination report, and the 
May 1984 and March 1985 service medical 
notations.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

6.  The veteran should be scheduled for a 
VA skin examination for an opinion as to 
the present nature and extent of his 
service-connected herpes simplex virus.  
To the extent possible, the examination 
should be scheduled during an active 
stage of that disease or the examiner 
must provide an opinion as to the likely 
extent of the disorder based upon 
previous medical reports, present 
observations, and the veteran's reported 
history.  The examiner should address the 
following questions:

a. Are the lesions associated with the 
veteran's herpes simplex virus deep or 
superficial? Note: A superficial scar is 
one not associated with underlying soft 
tissue damage. A deep scar is one 
associated with underlying soft tissue 
damage.

b. Are the lesions associated with the 
veteran's herpes simplex virus poorly 
nourished with repeated ulceration; 
painful and tender on objective 
demonstration; and/or do they limit the 
motion of any affected part?

c. What is the size of the area in square 
inches or centimeters covered by the 
veteran's herpes simplex lesions, e.g., 
greater than 6 square inches (39 sq. 
cm.); greater than 12 square inches (77 
sq. cm.); greater than 72 square inches 
(465 sq. cm.); or greater than 144 square 
inches (929 sq. cm.)? Please note: The 
area or areas covered by lesions in 
widely separated areas, as on two or more 
extremities or on anterior and posterior 
surfaces of extremities or trunk, must be 
measured separately.

d. Are the veteran's herpes simplex 
lesions superficial and unstable. Note: 
An unstable scar is one where, for any 
reason, there is frequent loss of 
covering of skin over the scar.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folders must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

7.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

8.  The RO must ensure that the above 
requested development is performed.  The 
Court has held that a remand by the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  See 
Stegall v. West, 11 Vet. App. 268, 271 
(1998).

9.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
With respect to the increased rating 
claims, particularly that involving the 
right knee, consideration must be given 
to the process for assigning an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





